DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to restriction response filed on 12/22/2020.
3.	This Office Action is made Non-Final.
4.	Claims 1-32 are pending.
5.	Claim 33 is cancelled. 
	                                                Response to Comments
6.	Applicant elected group I which consists of claims 1-32 without traverse therefore claim 33 is cancelled. 
Information Disclosure Statement
7.	The information disclosure statement (IDS) submitted on 9/11/2018 and 2/11/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
8.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
9.	The abstract of the disclosure is objected to because the abstract recites (Fig. 1) after the summary of the description but it is not tied to the recitation. It appears to be a typographical error.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 20, 21, and 23 are objected to because of the following informalities:  The claims recites multiple times the phrase “and/or” which lacks clarity. It is suggested to amend the claims to recite “at least one of…”Appropriate correction is required.
Claims 27 is objected to because of the following informalities: Line 4 recites “responder (20), it is not clear what the number 20 signifies. Appropriate correction is required.
Claims 28 is objected to because of the following informalities: Line 4 recites “responder (20), it is not clear what the number 20 signifies. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.	Claim 1 recites the limitation "the antenna beam combinations" in Line 21; however the phrase beam combinations was not recited prior in the claim. There is insufficient antecedent basis for this limitation in the claim.
2.	Claim 1 recites the limitation "the quality of reception" in Line 25; however the phrase quality of reception was not recited prior in the claim. There is insufficient antecedent basis for this limitation in the claim.
3.	Claim 1 recites the limitation "the respective responder" in Line 26; however the phrase respective responder was not recited prior in the claim. There is insufficient antecedent basis for this limitation in the claim.
4.	Claim 1 recites the limitation "the respective initiator" in Line 27; however the phrase respective initiator was not recited prior in the claim. There is insufficient antecedent basis for this limitation in the claim.
5.	Claim 1 recites the limitation "the different pairs" in Line 32; however the phrase different pairs was not recited prior in the claim. There is insufficient antecedent basis for this limitation in the claim.
6.	Claim 5 recites the limitation "the same training" in Line 9; however the phrase same training was not recited prior in the claims. There is insufficient antecedent basis for this limitation in the claim.
7.	Claim 5 recites the limitation "the best first initiator" in Line 16; however the phrase best first was not recited prior in the claim. There is insufficient antecedent basis for this limitation in the claim.
8.	Claim 8 recites the limitation "the estimated capacity" in Line 4; however the phrase estimated capacity was not recited prior in the claim. There is insufficient antecedent basis for this limitation in the claim.
9.	Claim 11 recites the limitation "the different complete antenna" in Line 3-4; however the phrase different complete was not recited prior in the claim. There is insufficient antecedent basis for this limitation in the claim.
10.	Claim 13 recites the limitation "the best scores" in Line 5; however the phrase best scores was not recited prior in the claim. There is insufficient antecedent basis for this limitation in the claim.
11.	Claim 16 recites the limitation "the overall antenna" in Line 4; however the phrase overall antenna was not recited prior in the claim. There is insufficient antecedent basis for this limitation in the claim.
12.	Claim 16 recites the limitation "the previous iteration" in Line 6; however the phrase previous iteration was not recited prior in the claim. There is insufficient antecedent basis for this limitation in the claim.
13.	Claim 16 recites the limitation "iteration of step iv)" in Line 2; however the phrase step iv) was not recited prior in the claim. There is insufficient antecedent basis for this limitation in the claim.
14.	Claim 17 recites the limitation "the next iteration" in Line 5; however the phrase previous iteration was not recited prior in the claim. There is insufficient antecedent basis for this limitation in the claim.
15.	Claim 19 recites the limitation "the signal level" in Line 3; however the phrase signal level was not recited prior in the claim. There is insufficient antecedent basis for this limitation in the claim.
16.	Claim 20 recites the limitation "the improvement with respect to the past iterations" in Line 4; however the phrase past iterations was not recited prior in the claim. There is insufficient antecedent basis for this limitation in the claim.
17.	Claim 20 recites the limitation "the best obtained metric" in Line 4-5; however the phrase obtained metric was not recited prior in the claim. There is insufficient antecedent basis for this limitation in the claim.
18.	Claim 24 recites the limitation "the amount of information" in Line 5; however the phrase amount of information was not recited prior in the claim. There is insufficient antecedent basis for this limitation in the claim.
19.	Claim 31 recites the limitation "the beamforming method" in Line 3; however the phrase beamforming method in a non-transitory computer readable medium claim was not recited prior in the independent claim 31. There is insufficient antecedent basis for this limitation in the claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-26, 29-30 and 32 are interpreted under 35 U.S.C 112 (f). This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation are: “configured to” in claims 1-32.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims recites “control unit and processing unit configured to” and A review of the specification shows that the following: Fig. 3 and Sections [0056]  appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. Therefore, the claims will not be rejected under 35 USC 112b as being indefinite.   
It is suggested that the claims be amended to recite a Processor for “processing unit” and Controller for “control unit.”
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-32 are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 20150244432 hereafter Wang in view of Xia et al. US 20090189812 hereafter Xia. 

NOTE: Claims 1-32 recites the phrase “and/or” multiple times in the claims; the phrase and/or is considered alternative language therefore examiner mapped the prior arts to either one of the limitations connected to the and/or phrase as depicted below.

As to Claims 1, 6, 27, and 28. (Currently Amended)    
		Wang discloses a beamforming device [i.e. Wireless Device; Section 0042: The wireless device includes a beamformer-206 (considered a beamforming device)] for use in a wireless communication system comprising an initiator [i.e. transmitter-TX/ first transceiver] and a responder [i.e. receiver-RX/ second transceiver], said beamforming device [i.e. Wireless Device] comprising [Figs. 1-2, Sections 0039, 0042, 0078: Wireless system comprises an initiator-101 and a responder-102. The Wireless Device comprises plurality of transceivers 211-214 coupled to a plurality of antennas 215-218. The initiator is the transmitter of MIMO signal and the responder is the receiver of MIMO signal]:
	a control unit [i.e. Antenna Beamformer-206] for controlling the initiator having one or more initiator antenna arrays each comprising two or more initiator antenna elements [i.e. Antennas #215-218] and/or the responder having one or more responder antenna arrays each comprising two or more responder antenna elements [i.e. Antennas #215-218] wherein the initiator has at least two initiator antenna arrays and/or the responder has at least two responder antenna arrays [Figs. 2, 9, Section 0039, 0060, 0061: Both initiator and responder are equipped with antenna arrays. In IEEE 802.11, initiator comprises multiple antenna arrays, and responder comprises multiple antenna arrays; Each array antenna is configured for sector beam/beamforming that supports multiple antenna operation. Antenna elements form multiple arrays], 
a processing unit [Processor-203] for selecting one or more initiator antenna beams [Section 0050: The best MIMO beam combinations are selected from the sixteen beam combinations] per initiator antenna array and one or more responder antenna beams per responder antenna array for use by the initiator and the responder in communicating with each other [Figs. 1-2, 9-10, Sections 0039, 0060, 0078: Both initiator and responder are equipped with antenna arrays to support MIMO operation for antenna array beamforming, where both transmitting antennas and receiving antennas are steered with the best beam combinations. In IEEE 802.11ad, the beamforming training protocol supports multiple antenna selection operation; each array is configured to form beam at time used for transmission/reception. An initiator communicates with a responder a MIMO beam-training message in a wireless network],
 wherein said control unit [i.e. Antenna Beamformer-206] and said processing unit [Processor-203] are configured [Fig. 2]:  i) to control, by the control unit in a first training stage [Sections 0006-0007: Method of antenna beam training is multi-stage iterative training. For efficient beam training, multiple stages of beam training are provided] the initiator antenna elements [i.e. Antennas #215-218] per pair of initiator antenna array and responder antenna array [Sections 0040, 0060, 0061: Each sector corresponds to antenna beam relating to beam combinations for sector pairs. Initiator and responder comprises multiple antenna arrays; and each array antenna is configured for beam/beamforming that supports multiple antenna operation. Antenna elements form multiple arrays] to transmit a first training signal [i.e. message/packets/frames are synonymous to signal; Section 0051: The initiator is the transmitter of the MIMO training signal] by successively using different initiator [i.e. transmitter-TX/transceiver] antenna beams of different initiator antenna beam directions and to receive a first training signal transmitted by the responder [i.e. receiver-RX/second transceiver; Section 0039: The initiator can transmit MIMO training and receive MIMO training signal from responder] antenna array by successively [Section 0052: The training packets/signals are designed for beamforming and are sent through all sectors consecutively] using different responder antenna beams of different responder antenna beam directions [Figs. 9-11, Sections 0007, 0040, 0061, 0063: The beam training protocol provided in IEEE 802.11ad involves transmitter (i.e. initiator)/receiver (i.e. responder) to sweep through a number of antenna beam directions. An initiator initiate MIMO training in which the initiator is also the receiver of packets; Initiator transmit training packets to responder through the TX sectors that corresponds to a specific TX antenna beam/pattern or direction in which initiator/responder use beam combinations for MIMO spatial streams. The selected N TX sectors are from N different TX beamformers, and the selected RX sectors are from N RX beamformers; it is also possible to form a sector/beam from more than one antenna arrays. For MIMO operation, N antennas can receive (RX) and transmit (TX) training frame/fields belonging to different antennas beamformers which is employed in prior art; and the configuration of the training operation is known prior art],
ii)    to select, by the processing unit [Processor-203] a sub-set [i.e. best beams from beam combinations] of the antenna beam combinations that have been used in the first training stage or are derived from the antenna beam combination used in the first training stage, for use in a second training stage [Fig. 4C and 10, Sections 0006, 0007, 0050:  Method of antenna beam training is multi-stage (i.e. at least two stage) iterative training. Per beam training protocol, determine the beam with best quality for efficient beam training, and multiple stages of beam training are provided. The best MIMO beam combinations are selected from the sixteen beam combinations; select the best beam combinations and use the selection criteria],
wherein at least some of the antenna beam combinations of said sub-set [i.e. best beams] are selected by use of first responder quality information indicating the quality of reception of the first training signals by the respective responder antenna array [Figs. 4C, 6A and 10, Sections 0039, 0040, 0044, 0050: Both initiator and responder are equipped with antenna arrays. The responder is the receiver of MIMO signal training from the initiator; each sector corresponds to antenna beam pattern and the responder records the received signal quality and determines the number of beam combinations. The initiator sends training packets/signal to responder designed for beam training; the responder receives the training packets and records the signal quality for each TX sector and feedback signal quality including sector information to initiator. The best MIMO beam combinations are selected from the sixteen beam combinations; the best beam combination typically means the highest signal quality (SNR), the responder determines the best two beam combinations] for the different initiator antenna beams [Section 0012: In multiple beamforming of simultaneous transmission and reception, each MIMO combination consists of different TX and RX antennas beams] used by the respective initiator [i.e. transmitter-TX/transceiver]  antenna array for transmitting the first training signal and first initiator quality information indicating the quality of reception of the first training signals by the respective initiator antenna array for the different responder [i.e. receiver-RX/second transceiver] antenna beams [Section 0012] used by the respective responder antenna array for transmitting the first training signal in the first training stage [Figs. 1, 3, 6A-B, 19, Sections 0007, 0054, 0060, 0063: Per beam training protocol, determine the beam with best quality for efficient beam training, and multiple stages of beam training are provided. The responder receives the training packets and selects sectors with the best signal quality and sends information back to the initiator. In IEEE 802.11ad, the beamforming training protocol supports multiple antenna selection operation; each array is configured to form beam used for transmission/reception. For MIMO operation, N antennas can receive (RX) and transmit (TX) training frame/fields belonging to different antennas beamformers which is employed in prior art; and the configuration of the training operation is known prior art],
 wherein the first responder [i.e. receiver-RX/second transceiver] quality information and the first initiator [i.e. transmitter-TX/transceiver] quality information obtained for the different pairs of initiator antenna arrays and responder antenna arrays [Section 0039: Both initiator and responder are equipped with antenna arrays] of the first training stage is used [Figs. 4C and 6A, Sections 0007, 0040, 0044, 0079, 0063: Multiple stages of beam training are provided and supported. Signal quality is measured for TX-RX pairs, both responder and initiator based on results have list of candidate beam combinations based on signal quality/SNR.  Each sector corresponds to antenna beam/patterns. The initiator sends training packets using the selected TX sector (based on SNR/signal quality see section 0078) to the responder. For MIMO operation, N antennas can receive (RX) and transmit (TX) training frame/fields belonging to different antennas beamformers which is employed in prior art; and the configuration of the training operation is known prior art],
iii)    to control, by the control unit [i.e. Antenna Beamformer-206] in the second training stage [Section 0007: Multiple stages of beam training are provided and supported], the initiator [i.e. transmitter-TX/transceiver] antenna elements [i.e. Antennas #215-218] of the initiator antenna arrays to commonly transmit a second training signal [Section 0044: The initiator sends training packets/signal to responder designed for beam training] by successively using different initiator antenna beams of different initiator antenna beam directions according to one or more of the selected antenna beam combinations, and/or to receive a second training signal commonly transmitted by the responder [i.e. receiver-RX/second transceiver] antenna elements [i.e. Antennas #215-218] of the one or more responder antenna arrays by successively using different responder antenna beams of different responder antenna beam directions according to one or more of the selected antenna beam combinations, and [Fig. 4C, Sections 0039, 0040, 0063, 0079: Both initiator and responder are equipped with antenna arrays. Each sector corresponds to antenna beam/patterns. For MIMO operation, N antennas can receive (RX) and transmit (TX) training frame/fields belonging to different antennas beamformers which is employed in prior art; and the configuration of the training operation is known prior art. The initiator sends training packets using the selected TX sector (based on SNR/signal quality see section 0078) to the responder for determined best beam combinations],
iv)    to select, by the processing unit [Processor-203], a final antenna beam combination for use by the initiator [i.e. transmitter-TX/transceiver] and the responder [i.e. receiver-RX/second transceiver] in communicating with each other [Figs. 4C, 11, Sections 0056, 0078: The final selection of the best MIMO beam combinations is based on signal quality. An initiator communicates with a responder a MIMO beam-training message in a wireless network],
	Although Wang discloses initiator/transmitter sending more than one training signals/packets to responder which perform quality method that is feedback to initiator; a final beam combination is selected based on signal quality [See 0056, 0065, 0079]; it does not explicitly state second quality information indicating quality of second training signals.
		However, Xia teaches from second responder [Receiver-204] quality information indicating the quality of reception of the second training signals by the responder antenna arrays for the different initiator [Transmitter-202] antenna beams used by the initiator antenna arrays for transmitting the second training signal and/or from second initiator quality information indicating the quality of reception of the second training signals by the initiator antenna arrays for the different responder antenna beams used by the responder antenna arrays for transmitting the second training signal in the second training stage [Figs. 2, 4, Sections 0007, 0009, 0029, 0059, 0048: Beamforming can be used at both the transmitter and receiver; antenna arrays are trained and used at both ends. Beamforming method of receiving a second plurality of signals having different transceiver beam patterns (arrays), and measuring second indicators of link quality corresponding to the second plurality of signals, and selecting at least one transceiver beam based on the second measures of link quality. Each sector represents different directions used for transmission and reception of data relating to antenna array as known to those skilled in the art. In general, a subset of the sector patterns is selected for use of data communication. Method and protocol disclosed involves multi-stage approach].
	Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Wang relating to initiator/transmitter sending more than one training signals/packets to responder/receiver which perform quality method that is feedback to initiator; a final best beam combination is selected based on signal quality for communication and both initiator and responder are equipped with arrays and beams with the teaching of Xia relating to receiver receiving second plurality of training signals having different beam patterns and measuring second indicators of link quality corresponding to training signals and selecting best beam for communication. By combining the method/systems, the responder can indicate quality of second signals received from initiator without undue experimentation thereby enabling both to communicate with the best beam combination which reduces interruption in the communication. 

As to Claim 2. (Currently Amended) Wang discloses the beamforming device [i.e. Wireless Device] as claimed in claim 1, wherein said control unit [i.e. Antenna Beamformer-206] is configured to control, in the first training stage, the initiator antenna elements [i.e. Antennas #215-218] per pair of initiator antenna array and responder antenna array [Fig. 2, Sections 0006, 0040, 0060, 0061: Method of antenna beam training is multi-stage iterative training. Each sector corresponds to antenna beam relating to beam combinations for sector pairs. Initiator and responder comprises multiple antenna arrays; and each array antenna is configured for beam/beamforming that supports multiple antenna operation. Antenna elements form multiple arrays]
to transmit the first training signal by successively [Section 0052: The training packets/signals are designed for beamforming and are sent through all sectors consecutively] using different initiator antenna beams of different beam directions to a responder antenna array configured to receive the first training signal with an omnidirectional or wide-angle responder antenna beam and [Section 0007, 0010, 0063: The beam training protocol provided in IEEE 802.11ad involves transmitter (i.e. initiator)/receiver (i.e. responder) to sweep through a number of antenna beam directions. The initiator sends training packets through all TX sectors, while the responder receives the training packets with omni-direction beam. For MIMO operation, N antennas can receive (RX) and transmit (TX) training frame/fields belonging to different antennas beamformers which is employed in prior art and the configuration of the training operation is known prior art],
to receive a first training signal transmitted by a responder antenna array by successively using different responder antenna beams of different beam directions, wherein the initiator antenna array is configured to receive the first training signal with an omnidirectional or wide-angle initiator antenna beam [Section 0010, 0039, 0063: The initiator sends training packets through all TX sectors, while the responder receives the training packets with omni-direction beam. The initiator can transmit MIMO training and receive MIMO training signal from responder; both initiator and responder are equipped with antenna arrays to support MIMO operation for antenna array beamforming. For MIMO operation, N antennas can receive (RX) and transmit (TX) training frame/fields belonging to different antennas beamformers which is employed in prior art and the configuration of the training operation is known prior art].

As to Claim 3. (Currently Amended) Wang discloses the beamforming device [i.e. Wireless Device] as claimed in claim 1, wherein said control unit [i.e. Antenna Beamformer-206] is configured to control, in the first training stage, the initiator antenna elements per pair of initiator antenna array and responder antenna array [Fig. 2, Sections 0006, 0040, 0060, 0061: Method of antenna beam training is multi-stage iterative training. Each sector corresponds to antenna beam relating to beam combinations for sector pairs. Initiator and responder comprises multiple antenna arrays; and each array antenna is configured for beam/beamforming that supports multiple antenna operation. Antenna elements form multiple arrays]
     to transmit the first training signal by successively [Section 0052: The training packets/signals are designed for beamforming and are sent through all sectors consecutively] using different initiator antenna beams of different initiator antenna beam directions to a responder antenna configured to receive the first training signal with a directed responder antenna beam [Section 0007, 0063: The beam training protocol provided in IEEE 802.11ad involves transmitter (i.e. initiator)/receiver (i.e. responder) to sweep through a number of antenna beam directions. For MIMO operation, N antennas can receive (RX) and transmit (TX) training frame/fields belonging to different antennas beamformers which is employed in prior art], wherein the successive transmission of the first training signal with different initiator antenna beams of different initiator antenna beam directions is repeated multiple times [Section 0052: The initiator repeats the process of transmission for each selected TX sector], wherein in each iteration one or more different directed responder antenna beams are used for reception, and [Section 0007, 0006, 0044, 0063: The beam training protocol provided in IEEE 802.11ad involves transmitter (i.e. initiator)/receiver (i.e. responder) to sweep through a number of antenna beam directions. Method of antenna beam training is multi-stage iterative training and the transmitter uses antenna weight and iterations. The initiator sends training packets/signal to responder designed for beam training. For MIMO operation, N antennas can receive (RX) and transmit (TX) training frame/fields belonging to different antennas beamformers which is employed in prior art],
   to receive the first training signal transmitted from a responder antenna array [Section 0039:The initiator can transmit MIMO training and receive MIMO training signal from responder; Both initiator and responder are equipped with antenna arrays] by successively using different responder antenna beams of different responder antenna beam directions, wherein the initiator antenna array is configured to receive the first training signal with a directed initiator antenna beam, wherein the successive transmission of the first training signal with different responder antenna beams of different responder antenna beam directions is repeated multiple times, wherein in each iteration one or more different directed initiator antenna beams are used for reception [Section 0006, 0007, 0039, 0063: Method of antenna beam training is multi-stage iterative training. The beam training protocol provided in IEEE 802.11ad involves transmitter (i.e. initiator)/receiver (i.e. responder) to sweep through a number of antenna beam directions. The initiator can transmit MIMO training and receive MIMO training signal from responder. For MIMO operation, N antennas can receive (RX) and transmit (TX) training frame/fields belonging to different antennas beamformers which is employed in prior art].

As to Claim 4. (Currently Amended)  Wang discloses the beamforming device [i.e. Antenna Beamformer-206] as claimed in claim 1, wherein said control unit [i.e. Antenna Beamformer-206] is configured to control, in a first training stage, the initiator antenna elements [i.e. Antennas #215-218], per two or more pairs of initiator antenna arrays and responder antenna arrays [Sections 0040, 0060, 0061: Each sector corresponds to antenna beam relating to beam combinations for sector pairs. Initiator and responder comprises multiple antenna arrays; and each array antenna is configured for beam/beamforming that supports multiple antenna operation. Antenna elements form multiple arrays]
 to transmit a first training signal successively [Section 0052: The training packets/signals are designed for beamforming and are sent through all sectors consecutively] with different initiator antenna beams of different initiator antenna beam directions to a responder antenna, wherein the initiator antenna elements of different initiator antenna arrays simultaneously transmit orthogonal first training signals and/or over different polarization, and [Section 0007, 0062, 0063: The beam training protocol provided in IEEE 802.11ad involves transmitter (i.e. initiator)/receiver (i.e. responder) to sweep through a number of antenna beam directions. MIMO transmitter and receiver are capable of simultaneously transmitting or receiving through multiple antennas; and transmit training frames or fields modulated by orthogonal vectors. For MIMO operation, N antennas can receive (RX) and transmit (TX) training frame/fields belonging to different antennas beamformers which is employed in prior art],
 to receive a first training signal transmitted from a responder antenna array [Section 0039:The initiator can transmit MIMO training and receive MIMO training signal from responder; Both initiator and responder are equipped with antenna arrays] successively with different responder antenna beams of different responder antenna beam directions, wherein the responder antenna elements of different responder antenna arrays simultaneously transmit orthogonal first training signals and/or over different polarization [Section 0007, 0062, 0063: The beam training protocol provided in IEEE 802.11ad involves transmitter (i.e. initiator)/receiver (i.e. responder) to sweep through a number of antenna beam directions. MIMO transmitter and receiver are capable of simultaneously transmitting or receiving through multiple antennas; and transmit training frames or fields modulated by orthogonal vectors. For MIMO operation, N antennas can receive (RX) and transmit (TX) training frame/fields belonging to different antennas beamformers which is employed in prior art],

As to Claim 5. (Currently Amended) Wang discloses the beamforming device [i.e. Wireless Device] as claimed in claim 1, wherein said control unit [i.e. Antenna Beamformer-206] and said processing unit [Processor-203] are configured to control, by the control unit, in a first phase of the first and/or second training stage [Section 0005, 0006: In general, phased-array antenna with steerable antenna beam is used in MIMO. Method of antenna beam training is multi-stage iterative training] the initiator antenna elements to transmit the training signal by successively [Section 0052: The training packets/signals are designed for beamforming and are sent through all sectors consecutively] using different initiator antenna beams having a first beam width and/or the responder antenna elements to receive the training signal by successively using different responder antenna beams having a first beam width [Sections 0066, 0069, 0007: The beamforming training protocol is applicable to a  flexible channel bonding, wideband and bandwidth operation; and the  wideband used for frame. The initiator transit frames through all antenna configured for wide pattern. The beam training protocol provided in IEEE 802.11ad involves transmitter (i.e. initiator)/receiver (i.e. responder) to sweep through a number of antenna beam directions]
 to select, by the processing unit [Processor-203], at least part of the antenna beam combinations of the sub-set [i.e. best beams from beam combinations] of antenna beam combinations for use in a second phase of the same training stage based on the initiator antenna beam direction of the initiator antenna beam selected based on the responder quality information, and [Fig. 4C, Sections 0005, 0006, 0007, 0050:  In general, phased-array antenna with steerable antenna beam is used in MIMO. Method of antenna beam training is multi-stage (i.e. at least two stage) iterative training. Per beam training protocol, determine the beam with best quality for efficient beam training, and multiple stages of beam training are provided. The best MIMO beam combinations are selected from the sixteen beam combinations; select the best beam combinations and use the selection criteria],
      to control, by the control unit [i.e. Antenna Beamformer-206], in the second phase, the initiator antenna elements to transmit the training signal by successively using different initiator antenna beams having a second beam width different from the first beam width used in the first phase and having an initiator antenna beam direction identical or similar as the initiator antenna beam direction of the initiator antenna beam providing the best first initiator quality information in the first phase and/or the responder antenna elements to receive the training signal by successively using different responder antenna beams having a second beam width different from the first beam width used in the first phase and having a responder antenna beam direction identical or similar as the responder antenna beam direction of the responder antenna beam providing the best first responder quality information in the first phase [Figs. 4C and 6A, Sections 0005, 0006, 0066, 0069, 0007: In general, phased-array antenna with steerable antenna beam is used in MIMO. Method of antenna beam training is multi-stage (i.e. at least two stage) iterative training. The beamforming training protocol is applicable to a  flexible channel bonding, wideband and bandwidth operation; and the  wideband used for frame. The initiator transit frames through all antenna configured for wide pattern. The beam training protocol provided in IEEE 802.11ad involves transmitter (i.e. initiator)/receiver (i.e. responder) to sweep through a number of antenna beam directions].

As to Claim 6.    See Claim 1 rejection because both claims have similar subject matter therefore similar rejection applied herein.

As to Claim 7. (Currently Amended)  Wang discloses the beamforming device [i.e. Wireless Device] as claimed in claim l, wherein said processing unit [Processor-203] is configured to select, per pair of initiator antenna array and responder antenna array, combinations of initiator antenna beams and responder antenna beams to be used in the first training stage by use of a genetic or evolutionary search algorithm [Sections 0006, 0009, 0040, 0054, 0060: Method of antenna beam training is multi-stage iterative training. The invention discloses a simple and efficient beam-training algorithm and protocol for MIMO operation.  Each sector corresponds to antenna beam relating to beam combinations for sector pairs. The responder receives the training packets and selects sectors with the best signal quality and sends information back to the initiator. Initiator and responder comprises multiple antenna arrays; and each array antenna is configured for beam/beamforming that supports multiple antenna operation].

As to Claim 8. (Currently Amended)  Wang discloses the beamforming device [i.e. Wireless Device] as claimed in claim 1, wherein the first initiator quality information and the first responder quality information is information indicating signal to noise ratio, signal to noise-and-interference ratio, receive signal strength indication, the estimated capacity, received electric or magnetic field strength or delay spread per pair of initiator antenna array and responder antenna array and per antenna beam [Figs. 4C and 6A, Sections 0004, 0040, 0060: Signal quality for the antenna beams aligns with delay spread. Signal quality is measured for TX-RX pairs for both responder and initiator based on results; the responder records the received signal quality for example signal-to-noise ratio (SNR) and determines the best MIMO beam combinations based on signal-to-(noise+interference) ratio (SNIR) criteria. Initiator and responder comprises multiple antenna arrays and each array antenna is configured for beam/beamforming].

As to Claim 9. (Currently Amended)  Wang discloses the beamforming device [i.e. Wireless Device] as claimed in claim 1, wherein the second initiator quality information and/or the second responder quality information is information indicating the estimated capacity, sum of singular values, or condition number of a channel matrix per antenna beam combination [Fig. 4C, Sections 0005, 0042, 0046, 0049, 0069: In general, phased-array antenna with antenna beam in MIMO operation provides method of Eigen-beamforming requires transmitter and receiver to estimate the channel matrix. Wireless Device includes a channel estimation module. MIMO beam combinations are determined based on SNIR/signal quality and the best MIMO beams determined based on highest total SUM power. SNR/signal quality is recorded for each sectors/beams. Channel measurements are computed including capacity and sum].

As to Claim 10. (Currently Amended)  Wang discloses the beamforming device [i.e. Wireless Device] as claimed in claim 1, wherein said processing unit [Processor-203] is configured to determine an antenna score [i.e. quality value or total/sum] per initiator antenna array and per responder antenna array based on the first initiator quality information and the first responder quality information of the antenna beam combinations used in the first training stage [Sections 0006-0007: Method of antenna beam training is multi-stage iterative training. For efficient beam training, multiple stages of beam training are provided] said antenna scores including a score value per antenna beam used in the first training stage, and to use the determined antenna scores for selecting the sub-set [i.e. best beams from beam combinations] of antenna beam combinations for use in the second training stage [Fig. 4C, Section 0005, 0040, 0049, 0069, 0050: In phase-array antenna beam operation, transmitter and receiver estimate channel matrix. Signal quality is measured for TX-RX pairs, both responder and initiator based on results have list of candidate beam combinations. MIMO beam combinations are determined based on SNIR/signal quality and the best MIMO beams determined based on highest total SUM power; SNR/signal quality is recorded for each sectors/beams. Channel measurements are computed including capacity and sum. The best MIMO beam combinations are selected].
As to Claim 11. (Currently Amended)  Wang discloses the beamforming device [i.e. Wireless Device] as claimed in claim 10, wherein said processing unit [Processor-203] is configured to calculate [i.e. Channel Estimation Module-207] an overall score [i.e. quality value or total/sum] for the different complete antenna beam combinations of antenna beams from the different initiator antenna arrays and the different responder antenna arrays [Section 0039, 0063: The initiator can transmit MIMO training and receive MIMO training signal from responder; both initiator and responder are equipped with antenna arrays to support MIMO operation for antenna array beamforming. For MIMO operation, N antennas can receive (RX) and transmit (TX) training frame/fields belonging to different antennas beamformers] as a product, sum, average or linear combination of the antenna scores and to use the calculated overall scores for selecting the sub-set [i.e. best beams] of antenna beam combinations for use in the second training stage [Figs. 4C and 6A, Sections 0006, 0040, 0053, 0056: Method of antenna beam training is multi-stage iterative training. Signal quality is measured for TX-RX pairs, both responder and initiator based on results have list of candidate beam combinations. At least two Best Beam combinations are determined based on the highest SNIR and highest total combined SUM. Final selection of best beam combination based on signal quality information SNR and SNIR].

As to Claim 12. (Currently Amended)   Wang discloses the beamforming device  [i.e. Wireless Device] as claimed in claim 1, wherein said processing unit [Processor-203] is configured to calculate [i.e. Channel Estimation Module-207]  an overall score [i.e. quality value or total/sum] for different complete antenna beam combinations of antenna beams from the different initiator antenna arrays and the different responder antenna arrays[Section 0039, 0063: The initiator can transmit MIMO training and receive MIMO training signal from responder; both initiator and responder are equipped with antenna arrays to support MIMO operation for antenna array beamforming. For MIMO operation, N antennas can receive (RX) and transmit (TX) training frame/fields belonging to different antennas beamformers] based on the first initiator quality information and the first responder quality information of the antenna beam combinations used in the first training stage and to use the calculated overall scores for selecting the sub-set [i.e. best beams]  of antenna beam combinations for use in the second training stage [Figs. 4C and 6A, Sections 0006, 0040, 0053, 0056: Method of antenna beam training is multi-stage iterative training. Signal quality is measured for TX-RX pairs, both responder and initiator based on results have list of candidate beam combinations. At least two Best Beam combinations are determined based on the highest SNIR and highest total combined SUM. Final selection of best beam combination based on signal quality information SNR and SNIR].

As to Claim 13. (Currently Amended)   Wang discloses the beamforming device [i.e. Wireless Device] as claimed in claim 10, wherein said processing unit [Processor-203] is configured to sort the antenna scores [See Figs. 4C and 6A; quality value or total/sum] per initiator antenna array and per responder antenna array and to select the sub-set [i.e. best beam] of antenna beam combinations for use in the second training stage based on the sorted antenna scores [See Figs. 4C and 6A] by selecting the antenna beam combinations having the best scores and/or by use of a probability distribution [Section 0069: Possible pairings from antenna sectors are determined for best N combination in such a way that no selected antennas are the same; further channel measurements to compute signal ratio and capacity are used to determine best sector combination] determined from the antenna scores [See Fig.  6B] and to select antenna beam combinations for use in the second training stage, in which one or more antenna beams are replaced by one or more of its nearest neighbors in the sorted antenna scores or by one or more antenna beams, randomly selected according to the already determined probability distribution function [Figs. 4C, 6A, 9, and 11, Sections 0006, 0040, 0053, 0056, 0069: Method of antenna beam training is multi-stage iterative training. Signal quality is measured for TX-RX pairs, both responder and initiator based on results have list of candidate beam combinations. At least two Best Beam combinations are determined based on the highest SNIR and highest total combined SUM. Final selection of best beam combination based on signal quality information SNR and SNIR. Possible pairings from antenna sectors are determined for best N combination in such a way that no selected antennas are the same; further channel measurements to compute signal ratio and capacity are used to determine best sector combination].

As to Claim 14. (Currently Amended)   Wang discloses the beamforming device [i.e. Wireless Device] as claimed in claim 1, wherein said processing unit [Processor-203] is configured to select the sub-set [i.e. best beams from beam combinations] of antenna beam combinations for use in the second training stage by use of a genetic or evolutionary search algorithm [Fig. 4C, Sections 0006, 0009, 0054, 0060: Method of antenna beam training is multi-stage iterative training. The invention discloses a simple and efficient beam-training algorithm and protocol for MIMO operation.  The responder receives the training packets and selects sectors with the best signal quality and sends information back to the initiator. Initiator and responder comprises multiple antenna arrays; and each array antenna is configured for beam/beamforming that supports multiple antenna operation].

As to Claim 15. (Currently Amended)   Wang discloses the beamforming device [i.e. Wireless Device] as claimed in claim 14, wherein said processing unit [Processor-203] is configured to select part of the antenna beam combinations of the sub-set [i.e. best beams] for use in the second training stage randomly, in particular by use of a uniform or non-uniform probability distribution [Figs. 4C, Section 0006, 0069: Method of antenna beam training is multi-stage iterative training. Possible pairings from antenna sectors are determined for best N combination in such a way that no selected antennas are the same; further channel measurements to compute signal ratio and capacity are used to determine best sector combination]. 

As to Claim 16. (Currently Amended)   Wang discloses the beamforming device as claimed in claim 14, wherein said processing unit [Processor-203] is configured to determine, in each iteration of step iv) in the second training stage, the second responder quality information and/or the second initiator quality information, to determine an overall score [i.e. quality value or total/sum] for the overall antenna beam combination used in said iteration and to compare the determined overall score with the overall score of the previous iterations [Figs. 4C, Sections 0006, 0053: Method of antenna beam training is multi-stage iterative training and the Eigen vectors converges after few iterations. At least two Best Beam combinations are determined based on the highest SNIR and highest total combined SUM].

As to Claim 17. (Original)    Wang discloses the beamforming device [i.e. Wireless Device] as claimed in claim 16, wherein said processing unit [Processor-203] is configured to set, in each iteration, the overall antenna beam combination having the best overall score [i.e. quality value or total/sum]  up to said iteration, as preliminary best antenna beam combination and to select the overall antenna beam combination to be used in the next iteration based on the preliminary best antenna beam combination [Figs. 4C, Sections 0006, 0040, 0053: Method of antenna beam training is multi-stage iterative training and the Eigen vectors converges after few iterations. Signal quality is measured for TX-RX pairs, both responder and initiator based on results have list of candidate beam combinations. At least two Best Beam combinations are determined based on the highest SNIR and highest total combined SUM].

As to Claim 18. (Currently Amended)    Wang discloses the beamforming device [i.e. Wireless Device] as claimed in claim 1, wherein said processing unit [Processor-203] is configured to use the beam direction of the initiator antenna beam and/or the responder antenna beam providing the best initiator quality information and the best responder quality information for selecting antenna beam combinations used subsequently in the first training stage and/or the second training stage [Fig. 4C, Section 0007, 0040, 0063: Multiple stages of beam training are provided and supported. Signal quality is measured for TX-RX pairs, both responder and initiator based on results have list of candidate beam combinations based on signal quality/SNR.  For MIMO operation, N antennas can receive (RX) and transmit (TX) training frame/fields belonging to different antennas beamformers which is employed in prior art].

As to Claim 19. (Currently Amended)    Wang discloses the beamforming device [i.e. Wireless Device] as claimed in claim 1, wherein said control unit[ i.e. Antenna Beamformer-206]  is configured to repeat the first and/or second training stage if the signal level of the communication decreases or the quality of the communication decreases or a trigger is issued or time-out is reached, wherein one or more final antenna beam combinations used earlier are used as a start for selecting antenna beam combinations in the first and/or second training phase [Sections 0005, 0050, 0052: In general, phased-array antenna with steerable antenna beam is used in MIMO. The best MIMO beam combinations are selected from the sixteen beam combinations; select the best beam combinations and use the selection criteria. The process of training and selected is repeated for beam training].

As to Claim 20. (Currently Amended)   Wang discloses the beamforming device [i.e. Wireless Device] as claimed in claim 1, wherein said control unit [i.e. Antenna Beamformer-206] is configured to stop the first and/or second training stage if a time-out is reached or a predetermined number of antenna combinations have been tested or the improvement with respect to the past iterations and/or with respect to the best obtained metric decreases below a predetermined threshold or the obtained metric exceeds an absolute upper threshold [Section 0064, 0006, 0077: Pre-determined number of MIMO beam combination can be trained. Method of antenna beam training is multi-stage (i.e. at least two stage) iterative training. The best N combinations are determined with highest throughput].

As to Claim 21. (Currently Amended)   Wang discloses the beamforming device [i.e. Wireless Device] as claimed in claim l, further comprising a data interface [i.e. antenna] for receiving the first responder quality information and/or the second responder quality information from the responder and/or for transmitting the first initiator quality information and/or the second initiator quality information to the responder and/or for transmitting the first responder quality information and/or the second responder quality information to the initiator and/or for receiving the first initiator quality information and/or the second initiator quality information from the initiator [Figs. 4C, Sections 0007, 0040, 0044, 0054: Per beam training protocol, determine the beam with best quality for efficient beam training. Signal quality is measured for TX-RX pairs, both responder and initiator based on results have list of candidate beam combinations. The responder transmits section information based on signal quality. The responder receives the training packets and selects sectors with the best signal quality and sends information back to the initiator].

As to Claim 22. (Currently Amended)   Wang discloses the beamforming device [i.e. Wireless Device] as claimed in claim 21, wherein said data interface [i.e. antenna]  is configured to transmit responder selection information indicating the responder antenna beams of the selected sub-set [i.e. best beam] of antenna beam combinations to the responder for use in the second training stage and/or to transmit initiator selection information indicating the initiator antenna beams of the selected sub-set of antenna beam combinations to the initiator for use in the second training stage [Figs. 4C, 10,  Sections 0006, 0007, 0040, 0050, 0054: Method of antenna beam training is multi-stage iterative training. Per beam training protocol, determine the beam with best quality for efficient beam training. Signal quality is measured for TX-RX pairs, both responder and initiator based on results have list of candidate beam combinations. The best MIMO beam combinations are selected. The responder receives the training packets and selects sectors with the best signal quality and sends information back to the initiator].

As to Claim 23. (Currently Amended)  Wang discloses the beamforming device [i.e. Wireless Device] as claimed in claim 21, wherein control unit [i.e. Antenna Beamformer-206] is configured to control said initiator antenna elements [i.e. Antennas #215-218] to transmit initiator quality information and/or responder selection information within or along with first and/or second training signals transmitted to the responder and/or to control said responder antenna elements to transmit responder quality information and/or initiator selection information within or along with first and/or second training signals transmitted to the initiator [Figs. 4C, 10,  Sections 0006, 0007, 0040, 0050, 0054: Method of antenna beam training is multi-stage iterative training. Per beam training protocol, determine the beam with best quality for efficient beam training. Signal quality is measured for TX-RX pairs, both responder and initiator based on results have list of candidate beam combinations. The best MIMO beam combinations are selected. The responder receives the training packets and selects sectors with the best signal quality and sends information back to the initiator].

As to Claim 24. (Currently Amended)   Wang discloses the beamforming device [i.e. Wireless Device] as claimed in claim 22, wherein said data interface [i.e. antenna] is configured to transmit at least part of said responder selection information and/or to transmit at least part of said initiator selection information by use of an additional frame, in particular a control trailer, and wherein an indicator is used to indicate the use of an additional frame and/or the amount of information in the additional frame [Section 0044, 0053, 0064: The responder transmits section information based on signal quality. The responder  determines the best MIMO beam combinations. The responder transmits sector sweep frames (i.e. additional control trailer) and indicator used in the frame].

As to Claim 25. (Currently Amended)  Wang discloses the beamforming device [i.e. Wireless Device] as claimed in claim 1, wherein said processing unit [Processor-203] is configured to calculate [i.e. Channel Estimation Module-207] one or more of the first responder quality information, the second responder quality information, the first initiator quality information and the second initiator quality information [Figs. 4C, Section 0040, 0049: Signal quality is measured for TX-RX pairs, both responder and initiator based on results have list of candidate beam combinations based on signal quality/SNR. MIMO beam combinations are determined based on SNIR/signal quality and the best MIMO beams determined based on highest total SUM power; SNR/signal quality is recorded for each sectors/beams]. 

As to Claim 26. (Currently Amended)  Wang discloses the beamforming device [i.e. Wireless Device] as claimed in claim 1, wherein said control unit [i.e. Antenna Beamformer-206]  is configured to control, in the first training stage, the initiator antenna elements [i.e. Antennas #215-218], per pair of initiator antenna array and responder antenna array [Figs. 2, 9, Section 0039, 0060, 0061: Both initiator and responder are equipped with antenna arrays. In IEEE 802.11, initiator comprises multiple antenna arrays, and responder comprises multiple antenna arrays; Each array antenna is configured for sector beam/beamforming that supports multiple antenna operation. Antenna elements form multiple arrays],  	
 to transmit the first training signal by successively using different initiator antenna beams of different beam directions to a responder antenna array configured to receive the first training signal with an omnidirectional or wide-angle responder antenna beam and [Section 0010, 0052, 0063: The initiator sends training packets through all TX sectors, while the responder receives the training packets with omni-direction beam. The training packets/signals are designed for beamforming and are sent through all sectors consecutively. For MIMO operation, N antennas can receive (RX) and transmit (TX) training frame/fields belonging to different antennas beamformers which is employed in prior art and the configuration of the training operation]
   subsequently to transmit a first training signal with an initiator antenna beam to a responder antenna array configured to receive the first training signal by successively using different responder antenna beams of different beam directions [Section 0007, 0044, 0063: The beam training protocol provided in IEEE 802.11ad involves transmitter (i.e. initiator)/receiver (i.e. responder) to sweep through a number of antenna beam directions. The initiator sends training packets/signal to responder designed for beam training. For MIMO operation, N antennas can receive (RX) and transmit (TX) training frame/fields belonging to different antennas beamformers which is employed in prior art].

As to Claim 27.    See Claim 1 rejection because both claims have similar subject matter therefore similar rejection applied herein.

As to Claim 28.    See Claim 1 rejection because both claims have similar subject matter therefore similar rejection applied herein.

As to Claim 29. (Currently Amended)    Wang discloses a communication device [i.e. Wireless Device or STA (station)] for communicating with another communication device in a wireless communication system [Sections 0002, 0062: MIMO operation for multiple antenna beamforming operation relates to wireless network/system. Simultaneous training of MU-MIMO (multiple user-MIMO) can be performed by transmitting and receiving by multiple STAs (stations)], 
		said communication device comprising one or more antenna arrays each comprising two or more antenna elements [Sections 0042, 0061: The Wireless Device comprises plurality of transceivers coupled to a plurality of antennas. Antenna elements form multiple arrays]
		and as claimed in claim 1 [See Claim 1 rejection]. 

As to Claim 30. (Currently Amended) Wang discloses a communication system including [Section 0002: MIMO operation for multiple antenna beamforming operation relates to wireless network/system] a beamforming device [i.e. Wireless Device] as claimed in claim 1 [Section 0042: The wireless device includes a beamformer-206 (considered a beamforming device)], 
		 and two or more communication devices, each having at least one antenna array each comprising two or more antenna elements wherein at least one communication device has at least two antenna arrays [Section 0042, 0060, 0061, 0062: The Wireless Device comprises plurality of transceivers coupled to a plurality of antennas. Per IEEE multiple antenna device communicate with other antenna device. Antenna elements form multiple arrays. Simultaneous training of MU-MIMO (multiple user-MIMO) can be performed by transmitting and receiving by multiple STAs (stations)]. 

As to Claim 31. (Currently Amended)     Wang discloses a non-transitory computer-readable recording medium [i.e. memory] that stores therein a computer program product, which, when executed by a processor, causes the beamforming method [Section 0042, 0002: A memory stores program instructions and data to control the operations of the device linked to processor that processes and performs features for the device. Method relating to beamforming operation] according to claim 27 to be performed [See Claim 27 or 1 rejection].

As to Claim 32. (Original)    Wang discloses a beamforming device [i.e. Wireless Device; Section 0042: The wireless device includes a beamformer-206 (considered a beamforming device)] for use in a wireless communication system, wherein said beamforming device is configured to transmit at least part of responder selection information and/or initiator selection information by use of an additional frame, in particular a control trailer [Sections 0044, 0064: The responder transmits section information based on signal quality. The initiator transmits frames and feedback; the responder transmits sector sweep frames (i.e. additional control trailer) and indicator used in the frame], 
 wherein an indicator is used to indicate the use of an additional frame and/or the amount of information in the additional frame [Section 0064: The responder transmits sector sweep frames (i.e. additional control trailer) and indicator used in the frame]
wherein said responder selection information indicates the responder antenna beams of a selected sub-set [i.e. best beams from beam combinations] of antenna beam combinations to a responder for use in a second training stage and/or said initiator selection information indicates the initiator antenna beams of a selected sub-set of antenna beam combinations to an initiator for use in a second training stage [Fig. 4C, Sections 0006, 0007, 0050, 0053:  Method of antenna beam training is multi-stage (i.e. at least two stage) iterative training. Per beam training protocol, determine the beam with best quality for efficient beam training, and multiple stages of beam training are provided. The best MIMO beam combinations are selected from the sixteen beam combinations; select the best beam combinations and use the selection criteria. The responder determines the best MIMO beam combinations].
Conclusion
The prior art made of record and not relied upon Sadowsky US 20100046665 in particular Fig. 1 Depicts Initiator-14 and Responder-14, Sections [0009] is considered pertinent to applicant's disclosure, see PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


February 26, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477